                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                       COLUMBIA DIVISION


    Unula Boo Shawn Abebe,                 )
                                           )                  CR No. 3:09-cr-00251-MBS
               Movant,                     )
                                           )
                                           )
    v.                                     )
                                           )                  OPINION AND ORDER
    United States of America,              )
                                           )
               Respondent.                 )
    ______________________________________ )


        Unula Boo Shawn Abebe (“Movant”) is a federal inmate currently housed at USP

Lewisburg in Lewisburg, Pennsylvania. On January 25, 2019, Movant, proceeding pro se, filed a

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct a sentence. ECF No. 166. This

matter is before the court on a motion for recusal, filed on February 25, 2019. ECF No. 177.

Movant alleges that the undersigned has “compulsive disorder” and was removed from a

previous case of his. ECF No. 177 at 1. 1 Movant further alleges that the undersigned “misused

her authority and treated a motion requesting appointment of counsel as a motion for a sentence

reduction. . .” Id. at 2. Movant then opines that the undersigned and Senator Lindsey Graham are

“obstructionist.” Id. at 3.

        28 U.S.C. § 455(a) provides that “any justice, judge, or magistrate judge of the United

States shall disqualify himself [or herself] in any proceeding in which his [or her] impartiality

might reasonably be questioned.” To interpret this language, courts have applied a “reasonable



1
 Movant likely refers to Abebe v. Seymour, C/A No. 3:12-cv-00377-JFA, where Movant filed a
suit under 42 U.S.C. § 1983 against the undersigned.
                                                 1
observer” standard. United States v. De Temple, 162 F.3d 279, 287 (4th Cir. 1998). The standard

“does not require a judge to recuse himself because of ‘unsupported, irrational, or highly tenuous

speculation.’” Id. (quoting In re United States, 666 F.2d 690, 694 (1st Cir.1981)).

       In this case, Movant provides the court with unsupported and speculative allegations

about the undersigned’s ability to preside over this case. Movant provides the court with no

evidence of impartiality. The fact that Movant previously sued the undersigned has no bearing

on this case, as “[a] judge is not disqualified merely because a litigant sues or threatens to sue

him.” United States v. Grismore, 564 F.2d 929, 933 (10th Cir. 1977). Accordingly, Movant’s

motion for recusal is DENIED.


       IT IS SO ORDERED.

                                               /s/ Margaret B. Seymour
                                               Margaret B. Seymour
                                               Senior United States District Judge
Columbia, South Carolina

Date: April 8, 2019




                                                  2
